Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 8/31/2022, in which, claims 1-20 are pending. In Response filed 8/31/22 to a Restriction mailed 7/18/22, Applicant has elected without travers Group I, directed to claims 1-13. Group II, directed to claims 14-20, is withdrawn from further consideration.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 12/19/2019 are accepted.

Specification
The disclosure filed on 12/19/2019 is accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-13 is/are directed to a method and system (apparatus). The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101. When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) and determine whether the recited abstract idea is integrated into a practical application in the claims (i.e., Step 2A, prongs 1-2), and it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (i.e., Step 2B). See 2019 Revised Patent Subject Matter Eligibility Guidance published in the
Federal Register on 01/07/2019 and Alice Corporation Pty. Ltd. i/. CLS Bank International, et al., 573 U.S._ (2014).Step 1: Identifying Statutory Categories              In the present case, claim(s) is/are directed to method/device to receive an input string including sensitive data to be encrypted; identify a first portion and a second portion of the input string, the first portion comprising the sensitive data; select, from a plurality of hash functions, a hash function based on the second portion; and generate a hash value of the first portion using the selected hash function – falls into one of the four statutory categories (i.e., method and apparatus). Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A (prong 1): Identifying a Judicial Exception
The Supreme Court and Federal Circuit have identified abstract ideas in patent claims by making comparisons to concepts found in past decisions to be judicial exceptions to eligibility. July 2015 Update on Subject Matter Eligibility, 80 Fed. Reg. 45429 (July 30, 2015) (“IEG Update”). The July Update summarizes concepts the courts have considered to be abstract ideas by associating eligibility decisions with judicial descriptors (e.g., “an idea of itself,” “certain methods of organizing human activities”, “mathematical relationships and formulas”) based on common characteristics. These associations define the judicial descriptors in a manner that stays within the confines of the judicial precedent, with the understanding that these associations are not mutually exclusive, i.e., some concepts may be associated with more than one judicial descriptor.
The abstract functions of the claims in the case are claim(s) is/are directed to system and method of performing a mathematical operation (i.e., hash function) on selected data (i.e., “generate a hash value…”) by selecting a particular mathematical operation (i.e., a hash function from a plurality of hash functions) wherein the selection is based on a particular portion of a received data string.
As such, the abstract idea is generating a number by performing mathematical operations as defined by the claimed steps listed above. As such, the claims fall under at least the category of “an idea of itself” and “mathematical relations / formulas”. The phrase “an idea of itself is used to describe an idea standing alone such as an instantiated concept, plan or scheme, as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper." Looking at the steps of the claims, for each of the claims, data is simply being generated by using mathematical operations/correlations which was ruled abstract in: 
         a. Organizing and manipulating information through mathematical correlations (Digitech);
         b. A mathematical formula for calculating parameters indicating an abnormal condition (Grams);
Furthermore, the invention is nothing more than generating a number by applying mathematical formula as described in the claims that can be performed mentally. The steps are similar to concepts and ideas that have been identified as abstract by the courts. For example, a mathematical formula for calculating parameters indicating an abnormal condition (Grams). While the specific facts of the case differ from these cases, the claims are still directed to collecting and analyzing data to make an observation i.e., mental process. Further, each and every step can be performed mentally and with pen and paper. A computer is not necessary to generate a number.
Step 2A (prong 2) Identifying an integrated practical application
Under step 2A (prong 1) of the 101 analysis, claims recite abstract idea of generating a number based on a mathematical formula and the abstract idea of mental process of performing mathematical calculations. Claims do not integrate a practical application of the abstract idea in the claims (step 2A, prong 2)
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry. See Mayo Collaborative Servs. v. Prometheus Labs. Inc., 132 S. Ct. 1289, 1297 (2012). Rather, the second step requires determining whether additional substantive limitations narrow, confine, or otherwise tie down the claim so that, in practical terms, it does not cover the full abstract idea itself. Another way of stating the test is whether the claim language provides “significantly more” than the abstract idea itself.                    
 Step 2B: Considering Additional Elements
The considerations are whether the claim includes:
•    Improvements to another technology or technical field;
•    Improvements to the functioning of the computer itself;
•    Applying the judicial exception with, or by use of, a particular machine;
•    Effecting a transformation or reduction of a particular article to a different state or thing;
•    Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application;
•    Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 
Applying the test to the claims in the application, the structural elements of the claims, which include a generic device, modules when taken in combination with the functional elements claim(s) is/are directed to system and method for performing mathematical calculations, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment (a general purpose device). When considered as an ordered combination, the Examiner does not find any combination of the additional elements that amounts to more than the sum of the parts. The Examiner finds that the Individual elements of the claims are performing their intended roles and functions. In most cases, the additional elements are applied merely to carry out data processing, as discussed above, which fall under well-understood, routine, and conventional functions of generic computers – in our common day-to-day interactions. Note: Applicant’s disclosure states a generic hardware and/or software is used to execute the algorithms (¶15-¶18); note also cited art of record also discloses processors; devices, programs (see, e.g., Lee (US 20080065713 A1): Abstract, Figs. 1-7, ¶26-29, ¶72). Therefore, the claimed interactions of the various generically recited methods / devices lacks an unconventional step that confines the claim to a particular useful application in the sense that the result is equivalent to purely mental activity, e.g., generating a number. Dependent claims are rejected based on the aforementioned rationale discussed in the rejection of the independent claims because the claims merely recite variations of the mathematical formula without integrating the model into a practical application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20080065713 A1
US 20190305929 A1
US 8325721 B2
US 5032987 A
US 20190190695 A1
US 8812570 B2
US 20160202984 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432